\$OO\lG\Lh-PL»JN»-

NNNNNMNNN'-*H *-‘

 

 

Case 2:17-cr-00316-RSL Document 87-1 Filed 09/27/18 Page 1 of 3

The Hon. Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DIS'I`RICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, No. CRl 7-316 RSL
Plaintiff,
v. ~{-PRQ¥OSE-B']~

CHRIST[NA M. ARIAS,

FINAL ORDER OF FORFEITURE

Defendant.

 

 

THIS MATTER comes before the Court on the United States’ Motion for Entry of
a Final Order of Forfeiture (“Motion”) for the following property:
l. All electronics lawfully seized from the Defendant’s residence on August 2,

2017, including the following:

l.

ii.

iii.

iv.

V.

vi.

A Ga_laxy X ll Samsung cellphone with s/n R27B9l3283B;

An Apple laptop (Model A1369) with id QDS-BRCM1052;

A Gateway computer with s/n PTGAY020020190245B2700;

A Toshiba hard drive with s/n 6IPVC1EATQQ6;

A Seagate hard drive with s/n NA5P4MWV;

Two Scandisk SDCZ46-0004G flash drives with s/n BH0906NVPN;

Final Or_der of Forfeimre- - 1 UNITED STATES ATFORNEY

700 STEWART STRL-;ET, SulTE 5220

United States v. Arias, CRl 7-316-RSL sF_AmE’ wAsHmGTON 9mm

(206)553-7970

\COO\IO\Lh-PDQNh-n

NNNNNNNNN»-»-‘h-»-~¢-\l-‘
Oo`lQ\M-ldwN»-*O\DCO\IO\LAAEB:S

 

 

Case 2:17-cr-00316-RSL Document 87-1 Filed 09/27/18 Page 2 of 3

vii. A black unmarked flash drive with circular hold in the center; and

viii. A black flash drive labeled PNY 64GB USB 3.0.

The Court, having reviewed the United States’ Motion, as well as the other
pleadings and papers filed in this matter, HEREBY FINDS that entry of a Final Order of

Forfeiture is appropriate for the following reasons:

On July 12, 2018, the Court entered a Preliminary Order of Forfeiture
finding the above-listed property forfeitable pursuant to 21 U.S.C. § 853
and forfeiting the Defendant’s interest in it (Dkt. No. 74);

ThereaRer, the United States_ published notice of the pending forfeitures as
required by 21 U.S.C. $ 853(n)(l) and Fed. R. Cn`m. P. 32.2(b)(6)(C) (Dkt.
No. 86); and

The time for filing third-party petitions has expired, and none were filed.

NOW, THEREFOR_E, THE COURT ORDERS:

l.

No right, title, or interest in the above-listed property exists in any party
other than the United States;

2. The above-listed property is fully and finally condemned and forfeited, in
its entirety, to the United States; and
3. The United States Postal Service, and/or its representatives, are authorized
to dispose of the above-listed property in accordance with the law.
///
///
///
Final Order of Forfeiture - 2 UNITED STATES ATToRNEY
United states v. An'as, ch-sls-RSL 7‘;°£§§1‘;?“`;§;*§6€‘;§$£8|5§§°

(206) 553-7970

©OO\IG\Ui-§UJN»-o

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:17-cr-00316-RSL Document 87-1 Filed 09/27/18 Page 3 of 3

The Clerk of Court is directed to serve a copy of this Order of Forfeiture on all
parties of record.

DATED this fday Of ©Cm’b\ , 2018.
M SM

ROBERT S. LASNIK
UNITED STATES DISTRICT IUDGE

Presented by: /

NEAL B. HRISTIANSEN

Assistant nited States Attorney
United States Attorney’s Of`flce

700 Stewart Street, Suite 5220

Seattle, WA 98101-1271

(206) 553-4169

E-Mail: Neal.ChristiansenZ@usdoj.gov

 

Final Order of Foxfeiture - 3 UNITED srATEs ATroRNEY

' ' _ 700 STEWART STREt-;T, SuTrE 5220
Umted States v. Anas, CR17 316 RSL S£AHLEW _GTON 9mm

(206) 553-7970

